Citation Nr: 0807411	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  95-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a left knee disorder.

3.  Entitlement to service connection for a neck disorder 
(claimed as an upper back disorder), to include as secondary 
to a left knee disorder.

4.  Entitlement to service connection for a low back 
disorder, to include as secondary to a left knee disorder.

5.  Entitlement to an increased rating for gastritis, 
currently evaluated as 30 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

By rating decision promulgated in March 1994, the RO 
confirmed and continued the 30 percent rating for the 
service-connected gastritis.  The veteran's Notice of 
Disagreement (NOD) was received in January 1995, with a 
Statement of the Case (SOC) in February 1995, and a 
Substantive Appeal received in March 1995.

By a September 2003 rating decision, the RO denied service 
connection for disabilities of the left knee and low back.  
His NOD was received in October 2003, with an SOC in March 
2004 and the Substantive Appeal received later that same 
month.

The remaining appellate issues were denied by a May 2004 
rating decision.  His NOD regarding the right knee and TDIU 
claims was received in June 2004, an SOC promulgated in 
September 2004, and his Substantive Appeal received later in 
September.  In addition, the September 2004 Substantive 
Appeal served as an NOD to the neck disorder claim, with an 
SOC on that issue promulgated in October 2004, and the 
Substantive Appeal received in November 2004.

The veteran provided testimony at an RO hearing conducted in 
May 1995, and at Board hearings conducted in December 2004 
and June 2007.  Transcripts from all of these hearings have 
been associated with the veteran's VA claims folder.

In March 2005, the Board remanded the veteran's appeal for 
additional development, to include new VA medical 
examinations.  The case has now been returned to the Board 
for further appellate consideration.  As a preliminary 
matter, the Board finds that the March 2005 remand directives 
with respect to the issues decided herein have been 
completed, and, thus, a remand is not required in order to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).

Despite the foregoing, for the reasons addressed in the 
REMAND portion of the decision below, a remand is required 
with respect to the service connection low back disorder and 
TDIU claims.  Accordingly, these claims will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the claims adjudicated by this 
decision have been completed.

2.  The preponderance of the evidence is against a finding 
that the veteran developed disabilities of the left knee, 
right knee, and/or neck as a result of active service or that 
such disabilities are proximately due to, the result of, or 
aggravated by a service-connected disorder.

3.  The competent medical evidence does not reflect that the 
veteran's service-connected gastritis is manifested by severe 
hemorrhages, nor large ulcerated or eroded area(s).


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the veteran's 
disabilities of the left knee, right knee, and/or neck.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected gastritis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7307 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Turning to the appellate issues decided herein, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that adequate VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  Here, the veteran 
did receive such pre-adjudication notice regarding the 
September 2003 and May 2004 rating decisions by letters dated 
in August 2003 and April 2004, respectively.  However, 
because the VCAA was enacted in November 2000, subsequent to 
the March 1994 rating decision that adjudicated the gastritis 
claim, it was impossible to provide notice of the VCAA before 
the initial adjudication of this issue.  VA's General Counsel 
has held that the failure to do so under such circumstances 
does not constitute error.  See VAOGCPREC 7-2004.

The Board further notes that, in such circumstances, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that this timing defect can 
be remedied by a fully compliant VCAA notice issued prior to 
a readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran 
was sent VCAA-compliant notification regarding his gastritis 
claim by a letter dated in August 2003, and the claim was 
subsequently readjudicated by supplemental statements of the 
case (SSOCs) in August 2004 and November 2006.

Taken together, these aforementioned VCAA letters informed 
the veteran of the evidence necessary to substantiate his 
current appellate claims, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and indicated the need for the veteran to advise VA of 
or to submit any evidence in his possession that was relevant 
to the case.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the holding in Quartuccio, 
supra.  

The Board acknowledges that none of the aforementioned 
notification letters provided to the veteran appear to 
contain the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as such information was provided only as part of the 
November 2006 SSOC.  However, the Board notes that the 
veteran has actively participated in the processing of his 
case, and the statements submitted in support of his claims 
have indicated familiarity with the requirements for the 
benefits sought on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Consequently, the Board concludes that the 
veteran has not been prejudiced by this lack of notification 
regarding the Court's holding in Dingess/Hartman.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Also during the pendency of this appeal, the Court in 
Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008), regarding an increased-
compensation claim, pointed out that section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

As pertains to the gastritis increased rating claim, the 
August 2003 VCAA notice did not make specific reference to 
the relevant diagnostic codes and other applicable 
information.  In Sanders, the Federal Circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  To do this, the 
VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.").  See also Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

In the present case, the veteran can be expected to 
understand from the cumulative notice provided, in the August 
2003 VCAA letter, the February 1995 SOC and the multiple 
SSOCs, what was needed.  Specifically, the veteran was 
advised in the August 2003 VCAA letter that VA was 
responsible for obtaining relevant records from any Federal 
agency and would make reasonable efforts to obtain relevant 
records not held by a Federal agency.  The letter told him 
that, in order to establish entitlement to an increased 
evaluation, the evidence must show that his service-connected 
condition has gotten worse.  Further, the March 2001 SSOC 
advised the veteran of the provisions of the VCAA.  
Diagnostic Code 7307, hypertrophic gastritis, under which the 
veteran's gastritis is evaluated, does not contain criteria 
for a higher, 60 percent rating which would not be satisfied 
by demonstration of a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life.  The veteran was 
advised in the February 1995 SOC and subsequent SSOCs that 
the relevant diagnostic code provided ratings based on a 
range in severity of symptoms.  He was advised of the 
criteria necessary for the current 30 percent evaluation and 
those necessary for the assignment of the next higher 60 
percent evaluation.  The veteran was advised in the VCAA 
letter of the types of evidence to submit, though not all of 
the examples cited by the Court.  Based on the above 
notification, a reasonable person could be expected to 
understand what information was needed.  At the most recent 
hearing before the Board, the veteran and his representative 
discussed the rating criteria and whether these criteria have 
been met.  The veteran has indicated that he has given all 
pertinent evidence in his possession to VA.  Under these 
circumstances, the Board concludes that any error on the part 
of VA in providing adequate VCAA notice, relative to the 
increased rating claim, has not resulted in prejudice.  The 
adjudication of the veteran's claim has been essentially 
fair.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case regarding his left knee, right knee, 
neck and gastritis claims.  All available medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any other relevant evidence that has not been 
obtained or requested.  There is no objective evidence 
indicating that there has been a material change in the 
service-connected gastritis since the veteran was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The multiple VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The veteran in this case was 
examined in excess of ten times during the extended appeal 
period for gastritis and received multiple other VA 
examinations.  The evidence of record is adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326  
As noted above, he testified at his June 2007 hearing that he 
had given VA all the evidence in his possession pertaining to 
his claims.  Consequently, for these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in regard to these issues.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. 
§ 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation of nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was also previously 
required to consider whether service connection was warranted 
pursuant to the holding in Allen, supra, the veteran is not 
prejudiced by the Board decision to proceed with the 
adjudication of this case.  See Bernard, supra.




Left Knee, Right Knee, and Neck

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for disabilities of the left knee, 
right knee, and neck.

The veteran essentially contends that he injured his left 
knee when he twisted and fell in a ditch while on active 
duty.  At his June 2007 hearing, he testified that this 
injury occurred in 1967 during basic training, and that he 
had surgery on the knee as a result thereof.  He has also 
contended that his right knee and neck disabilities are 
secondary to the left knee disorder.

The Board observes that there is no indication of any 
treatment for the left knee, right knee, and/or neck in the 
service medical records.  Moreover, his neck and lower 
extremities were clinically evaluated as normal on his 
December 1969 separation examination.  He also indicated on a 
concurrent Report of Medical History that he had not 
experienced "trick" or locked knee.  He did not indicate 
any neck problems on this Report.  Granted, service medical 
records dated later in December 1969 confirm he received 
medical treatment after falling in a ditch 3 days earlier.  
However, these records only refer to a back injury, and 
contain no reference to a left knee injury.  Further, these 
are the only service medical records indicating any 
injury(ies) as a result of falling in a ditch.  Moreover, 
there are no records which support his account of such an 
injury during basic training, nor is there any indication of 
any surgery on the left knee during active service.

In addition to the foregoing, the record reflects that the 
veteran's knee and neck problems were first diagnosed years 
after his separation from active duty.  The Court has 
indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board also observes that no competent medical opinion is 
of record which relates either the veteran's right knee 
and/or neck disorder to his period of active service.  In 
fact, there is competent medical evidence against such a 
finding.  For example, an April 2004 VA joints examination 
included a diagnosis of moderate chronic neck pain not 
related to his time in the service.  A subsequent October 
2005 VA hand examination noted that the veteran acknowledged 
his right knee disorder began in 1993 due to improper 
mobilization of the knee due to stroke.  The Board also notes 
that the veteran does not contend either his right knee or 
neck disability began while on active duty.  Rather, he 
contends that these disabilities have been aggravated by his 
left knee disorder.

The Board acknowledges that there are several competent 
medical opinions which relate the etiology of the veteran's 
current left knee disorder to his account of an in-service 
injury.  Specifically, an April 2004 VA joints examination 
found the veteran to have degenerative joint disease of the 
left knee due to his injury in the service.  Although the 
examiner did not indicate he had reviewed the veteran's 
claims folder, in a subsequent October 2005 addendum he 
reported that he had reviewed the veteran's chart and it was 
his opinion that it was greater than 50 percent likely that 
the veteran's left knee disorder was due in large part to his 
left knee injury that occurred while he was in the service.  
Moreover, additional VA orthopedic examinations conducted 
that same month by a different clinician, who stated that the 
claims folder had been reviewed, opined that the left knee 
was at least as likely as not 50 percent or above secondary 
to military service trauma.

Despite the foregoing, the Board finds that neither of these 
medical opinions are entitled to probative value in the 
instant case, nor would any opinion linking the current left 
knee disorder to service.  As noted above, the veteran's 
service medical records do not support his account of a left 
knee injury while on active duty.  In particular, they do not 
support his account of falling in a ditch in 1967 during 
basic training, nor that he had any knee surgery during 
active service.  Simply put, there is no relevant complaint 
or clinical finding in service for a clinician to link the 
claimed disabilities to the veteran's military service.  
Consequently, any medical nexus opinion is not supported by 
what actually occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  Consequently, the Board 
finds that the preponderance of the competent evidence is 
against a finding that the veteran's left knee disorder is 
causally related to active service, and no further 
development is warranted in this case.

Inasmuch as service connection is not warranted for a left 
knee disorder, the veteran is not entitled to a grant of 
secondary service connection for the right knee and neck 
disorders as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  Simply put, service connection cannot be established 
for a disability as secondary to a nonservice-connected 
disability.  

The Board further notes that even if service connection was 
in effect for the left knee disorder, the veteran would still 
not be entitled to a grant of secondary service connection 
for either the right knee or neck disorder.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).

The October 2005 VA hand examination found that the right 
knee was not related to the left knee disorder.  Granted, the 
October 2005 addendum to the April 2004 VA joints examination 
did include an opinion that the neck was "aggravated" by 
the left knee disorder.  Nevertheless, the wording of this 
opinion reflects that by "aggravated" the examiner is 
referring to a temporary flare-up of the neck rather than a 
permanent increase in the severity of the underlying 
disability which is required for a grant of service 
connection under Allen, supra.  For example, the examiner 
noted that when the veteran was seen in April 2004 he only 
walked 50 feet a day and used a wheelchair the rest of the 
day.  Under these circumstances, the examiner stated that his 
left knee would not have aggravated the neck as long as he 
was in the chair.  Thus, the examiner stated that "only for 
a minute or so a day could it have possibility aggravated" 
the neck.  Moreover, if the veteran moved slowly, as he 
needed to do because he has had a stroke, his left knee would 
not under those circumstances aggravate his neck.

In view of the foregoing, secondary service connection would 
not be warranted for either the right knee or neck.


II.  Gastritis

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7307, a 10 
percent evaluation is assigned for chronic hypertrophic 
gastritis, with small nodular lesions and symptoms.  A 30 
percent evaluation is in order for multiple small eroded or 
ulcerated areas and symptoms.  A 60 percent evaluation is 
warranted for severe hemorrhages, or large ulcerated or 
eroded areas.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
gastritis during any portion of the appeal period.

The Board does not dispute the veteran's contention that he 
experiences epigastric pain, heartburn, and diarrhea.  In 
fact, these symptoms are confirmed by the competent medical 
evidence.  However, these symptoms appear to be adequately 
compensated by the current 30 percent rating.  The competent 
medical evidence does not reflect that his condition is of 
such severity to warrant the assignment of the next higher 
rating of 60 percent under Diagnostic Code 7307.

The competent medical evidence does not reflect that the 
veteran's service-connected gastritis is manifested by severe 
hemorrhages, nor large ulcerated or eroded area(s).  For 
example, a June 1993 VA medical examination found multiple 
non-bleeding superficial ulcers.  A subsequent December 1994 
VA medical examination noted only moderate epigastric 
discomfort on palpation.  Thereafter, an abdominal X-ray 
conducted as part of a February 1998 VA medical examination 
was normal.  An upper gastrointestinal (GI) series conducted 
as part of a July 2000 VA medical examination was also 
normal.  No epigastric tenderness was palpated on a 
subsequent April 2004 VA general medical examination.  
However, it was noted on this examination report that a May 
2004 upper GI series did reveal thickened gastric folds and 
overall poor gastric distension, but stated that an 
esophagogastroduodenoscopy (EGD) was required for further 
evaluation.  

The most recent VA medical examination of the veteran's 
service-connected gastritis in August 2005 noted that an 
August 2004 EGD showed small hiatal hernia and diffuse 
gastritis; an August 2004 colonoscopy showed a 1-cm 
pedunculated polyp in transverse colon and small internal 
hemorrhoids; and a May 2004 upper GI series showed sliding 
hiatal hernia and thickened gastric folds.  Moreover, the VA 
medical examinations conducted in June 1993, December 1994, 
November 1996, and August 2005 all observed that no masses 
were noted, and that bowel sounds were normal.

The Board also observes that a thorough review of the 
outpatient treatment records for the pendency of this case 
does not otherwise support a finding of or reflect that the 
veteran's service-connected gastritis is manifested by severe 
hemorrhages, nor large ulcerated or eroded area(s).

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 30 percent under Diagnostic Code 7307 during any 
portion of the appeal period.  


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder, 
to include as secondary to a left knee disorder, is denied.

Entitlement to service connection for a neck disorder 
(claimed as an upper back disorder), to include as secondary 
to a left knee disorder, is denied.

Entitlement to an increased rating for gastritis, currently 
evaluated as 30 percent disabling, is denied.


REMAND

Service medical records reflect that in late December 1969, 
the veteran was seen with complaints of severe low back pain 
after having fallen into a ditch three days earlier.  There 
was no radiation of the pain.  There was point tenderness 
over the lumbosacral spine and a normal neurologic 
examination.  There are no records of any further evaluation 
or treatment of the veteran's low back during the less than 
one month remaining of his military service.

At October 2005 VA hand and spine examinations, conducted by 
the same physician, it was indicated that a lumbar spine 
strain occurred during service and that the inservice trauma 
aggravated the veteran's primarily congenital stenosis of the 
spine.  The diagnoses included herniated nucleus pulposus L5-
S1 with S1-S2 nerve root impingement and diffuse bulging L4-
L5 disc and L5 multilevel degenerative changes.  
Nevertheless, the examiner did not indicate whether the 
degenerative disc disease was related to the inservice trauma 
or residuals thereof, and, if so, how; what manifestations 
represented aggravation of the primarily congenital spinal 
canal stenosis and the manner in which the aggravation 
occurred; and the basis for the apparent conclusion that the 
inservice lumbar spine strain did not resolve, but instead 
resulted in further disability.  In order to permit a clearer 
understanding of the veteran's low back disability or 
disabilities, the Board is of the opinion that further VA 
examination and opinion is necessary.

With respect to the veteran's claim of entitlement to TDIU, 
the Board notes that it is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  A total 
disability may or may not be permanent. Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough. A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

When this case was previously adjudicated below, the 
veteran's only service-connected disability was his 
gastritis, for which the Board has determined a rating in 
excess of the current 30 percent evaluation is not warranted.  
Therefore, the veteran did not satisfy the requirements for 
consideration of a TDIU on a schedular basis.  38 C.F.R. §§ 
3.340, 4.16(a).  However, for the reasons stated above, the 
Board has determined that the claim of service connection for 
low back disability must be remanded for further development.  
As any rating assigned may affect whether a TDIU is warranted 
in this case, the issues are inextricably intertwined.  
Therefore, the Board must remand this case for readjudication 
of the TDIU claim after the claim for service connection for 
a low back disorder is readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Copies of current treatment records, 
VA and non-VA, pertaining to treatment of 
the veteran's low back disability should 
be obtained, covering the period from May 
8, 2004, to the present.

2.  The veteran should be scheduled for a 
VA spine examination in order to 
ascertain the nature and etiology of any 
low back disability present.  The claims 
folder must be made available to the 
examiner for review of pertinent 
documents therein and the examination 
report should reflect that such a review 
was conducted.

The examiner should determine whether it 
is at least as likely as not (50 percent 
or greater likelihood) that any back 
disability currently present is of 
service onset or otherwise related 
thereto, to include a residual of the 
inservice low back injury.  The examiner 
should specifically explain the manner in 
which such current low back disability is 
so related.  A complete rationale for all 
opinions expressed must be provided.

3.  Inasmuch as the issue of entitlement 
to a TDIU is deemed to be "inextricably 
intertwined" with the issue of 
entitlement to service connection for a 
low back disorder, the RO should 
readjudicate the TDIU claim after 
readjudication of the claim for service 
connection for a low back disorder.

4.  If the benefits requested on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
SSOC, which addresses all of the evidence 
obtained after the issuance of the last 
SSOC in November 2006, and provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.  

The purpose of this remand is to ensure procedural due 
process.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



			
            MICHELLE L.KANE                                 
RONALD W. SCHOLZ
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


